Citation Nr: 1404451	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-04 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for cervical spinal tendonitis with degenerative changes.

2.  Entitlement to an increased rating greater than 20 percent for a postoperative left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from March 1987 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued 10 percent ratings for the service-connected cervical spine and left shoulder disabilities.

In a subsequent January 2012 rating decision, the RO increased the left shoulder disability rating to 20 percent, effective January 19, 2010, the date of the claim for an increased rating.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the Board notes that the Veteran's March 2012 substantive appeal form explicitly included only the issue of an increased rating for her cervical spine disability.  In a subsequent July 2012 Supplemental Statement of the Case (SSOC), however, the RO included consideration of an increased rating for the left shoulder and in multiple subsequent statements the Veteran's representative has specifically included the left shoulder issue as on appeal before the Board.  Finally, the RO certified the issue of an increased rating for a left shoulder disability to the Board.  As such, while a substantive appeal may not have been filed, the Board finds that it has jurisdiction to decide the left shoulder claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (failure to file a timely substantive appeal does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction over an appeal initiated by the timely filing of a notice of disagreement).

The Board has not only reviewed the Veteran's physical claims file, but also her Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The Board notes that the issue of entitlement a total disability rating based on individual unemployability (TDIU) has not been raised based on the current record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  If the Veteran's circumstances concerning employment have changed, she should notify VA. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges her service-connected cervical spine and left shoulder disabilities warrant higher ratings.  Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of these claims.

In a December 2013 statement, the Veteran's representative urged that the above claims be remanded for new VA examinations.  The representative stressed the long duration of time since the last VA examination, the Veteran's continual treatment for the above conditions, and the potential for worsening since the last VA examinations.  In addition to the foregoing, the Board notes that the medical evidence of record also suggests that an increase in disability may have occurred since the last February 2010 VA examinations.  A December 2010 private physical therapy evaluation, for example, showed significantly decreased ranges of motion in the left shoulder.  The same record also included the Veteran's lay reports of a flare-up of pain in the neck and left shoulder that had started about two months previously.

The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's contentions, the claims must be remanded in order to afford the Veteran a VA examination(s) to determine the current severity of her cervical spine and left shoulder disabilities.

In addition, the AMC should take the opportunity to obtain all VA treatment records from January 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records from January 2012 to the present.  

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA physical examination in order to determine the current severity of her service-connected (a) cervical spine and (b) left shoulder disabilities.  This examination must specifically address range of motion and the presence of any doctor-prescribed bedrest, ankylosis, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The complete claims file (including Virtual VA and VBMS records) must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  All opinions must be supported by a complete rationale.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not made, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


